Opinion by
Mr. Justice Kephart,
Do the facts as found by the referee under the law sustain the allowance of the award? is the only question raised by this appeal.
James Stewart Co., Inc., made a contract with one Hibbs to perform the work covered by his contract with the owner, according to plans and specifications furnished by the Stewart Co. Hibbs in turn made an agreement with Wolfarth & Greenfield to perform the same work according to the same plans and specifications. A laborer employed by Wolfarth & Greenfield died from an injury received during the course of his employment. His widow claimed and was allowed compensation from the Stewart Co., the original contractor; which the compensation board and the court below refused to disturb; the Stewart Co. and its insurer appeal. The referee found, in addition to the foregoing facts, that the work performed upon the premises was a part of the regular business of the Stewart Co., and it had control over that part of the building where the work was being performed by the second contractor. This company had no control over the employees of Wolfarth & Greenfield, nor had Hibbs, the intermediate subcontractor. Both were interested in securing completion of the work in accordance with the plans and specifications. It does not appear the Stewart Co. knew of the subcontract to Wolfarth & Greenfield.
Appellants resist the claim for the reasons: (1st) that it was not an employer under section 302 (b) of the Act of June 2,1915, P. L. 736; (2d) Wolfarth & Greenfield was not a “contractor” and claimant’s husband was not “a laborer hired by an employee or contractor” under the foregoing section; (3d) to hold otherwise would render section 302 (b) unconstitutional.
In determining liability under the Workmen’s Compensation Law, we must be guided by the clear intendment of the act as expressed by the words and definitions there used; if prior judicial decisions tend to limit or *507curtail tbe effect of words and phrases that are used with a certain meaning defined by theyict, tbe legal rule announced by sucb decisions must give way to what tbe lawmaking body prescribed tbe use and meaning of tbe words to be. Sucb action witbin tbe legislative authority must control. Section 302 (b) of article III reads : “After December 31, 1915, an employer who' permits tbe entry, upon premises occupied by him or under bis control, of a laborer or an assistant hired by an employee or contractor, for tbe performance upon sucb premises of a part of tbe employer’s regular business entrusted to that employee or contractor, shall be conclusively presumed to have agreed to pay to sucb laborer or assistant compensation in accordance with tbe provisions of article III.”
Tbe Stewart Co., as original contractor in control of tbe premises to perform tbe work it bad engaged to do, is regarded by tbe Workmen’s Compensation Law as tbe employer to those engaged on or about work witbin tbe scope of tbe undertaking. It was tbe first, so far as claimant is concerned, to assume charge of tbe premises and to agree to do tbe work looking to at least a partial completion of tbe structure or^enterprise as contemplated by tbe owner. This relation of employer to those employed about tbe premises includes only those whose work is a part of that embraced witbin tbe terms of tbe employer’s contract with tbe owner. Tbe work of a contractor, on tbe same premises, in furtherance of tbe owner’s general plan, on tbe same structure or enterprise, performing under another and different contract with tbe owner, is, as to tbe person under consideration, tbe work of an independent contractor under tbe law, and bis employees or those under him must look to Mm for compensation. Each is separate and distinct, operating witbin Ms own sphere, though engaged on tbe same general work.
The claimant, a laborer on tbe premises under tbe employer’s control, was engaged by a contractor to do' a *508part of the work undertaken by the original contractor; this work was a part of the employer’s regular business; made so by his contract with the owner.
The work so performed by the laborer was intrusted by the original contractor to a contractor ordinarily known as a subcontractor, who, by the terms of the act, is included in the designation “contractor.” He is a subcontractor because his contract is subordinate to and under the principal contract, though in the business world he may be independent; but as regards this transaction his contract is a dependent one wherein he agrees to do all or a part of that which another has agreed to do. This subcontractor in turn “entrusted” the same work to another “contractor” (a second subcontractor) who employed claimant. The essential consideration is, that the work of the original contractor, to be performed under his contract, was entrusted to a contractor (a subcontractor being under this designation), to be carried out as part of the original contractor’s regular business. The act did not intend to limit the “hiring a laborer” to a “contractor” standing in immediate contractual relation with the employer (original contractor); it intended to include those laborers or employees who did work in furtherance of the employer’s business, who were employed by any one having a lawful right or duty to engage in the business undertaking by the employer; the section of the act reads, in substance, an employer who permits, upon premises under his control, a laborer hired by a contractor for the performance of a part of the employer’s regular business entrusted to that contractor. Certainly a stranger, without lawful authority from or through the employer (original contractor), could not force himself into a position where the employer would be held for compensation liability to his (the stranger’s) employees. He must be entrusted with the work by one who had the right to so entrust him, and this right has been so broadened by the terms of the act as to exclude some of the ordinary rules of master and servant, prin*509cipal and agent, contractor and contractee, as applied and understood at common law.
The power was placed in the employer’s subcontractor to make another subcontract, and thus further entrusted the performance, on the premises, of a part of the employer’s regular business that had been delegated by the employer to that subcontractor. The employer, through his failure to take advantage of the exemption allowed by the act, made it possible to create the condition which actually followed. Unless the precaution provided by law was taken, employees of the second subcontractor would stand in the same relation to the original contractor as employees of the first subcontractor. The employer could have prevented this by posting notices or by providing for compensation liability in his subcontract, in the event of a second subcontract. Without the employer’s knowledge and because of his failure to protect himself, a second contract was made which, by the clear intendment of the act, brought the employees of the second subcontractor under or within the compensation liability of the original contractor. The reason for the rule is plain. The legislature wanted to definitely fix some responsible party with the obligation of paying compensation to injured workmen, and the party selected was the first whose duty it was to assume control of the work. It selected the first in succession from the owner, believing the owner would contract with none but responsible persons. He was the first in the field and in the contracting scheme of work, the head of the endeavor, the person to whom an employee would naturally look. This liability may be avoided, but it must be done in the way pointed out by the act, and of this the employee must have notice. No unfair dealing can thus arise. The act intended to throw the burden on the man who secured the original contract from the owner to the end that employees of any degree doing work thereunder might always be protected in compensation claims.
*510Section 105, P. L. 737, provides that the term “contractor” as used in article II, section 203, and article III, section 302, shall not include a contractor engaged in an independent business, other than that of supplying laborers or assistants, in which he serves persons not the employer in whose service the accident occurs, but shall include a subcontractor to whom a principal contractor has sublet any part of the work which such principal contractor has undertaken. This, in connection with 302 (b), quoted and discussed, and the latter clause of section 302 (b), which reads, “It shall not be in effect between the intermediate employer or contractor and such laborer or assistant, unless otherwise expressly agreed,” indicates legislative intention to- hold the original contractor for compensation liability to the employees of at least a second subcontractor.
We have repeatedly said that the title to an act need not be an index of its contents. If the title contains words which would lead the ordinarily inquiring mind to an investigation of their purport as set forth in the act, the title will be sufficient to embody such provisions as naturally relate to the language used. When the word “employer” was used in the title, and it further indicated he was to pay damages on a fixed schedule to his employee for injuries received in the course of employment, any one in the position of an employer would seek in the act information as to the extent of this liability. He would there find under certain conditions an original contractor was an employer to the employees of a subcontractor. The title gives notice of the purpose of the legislation by the simple form of the expression used, which is so broad and comprehensive as to include the various conditions dealt with in the act.
The judgment is affirmed.